IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 1189-03


NORMA BUSTILLOS, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE EIGHTH COURT OF APPEALS

EL PASO  COUNTY



 Hervey, J., delivered the opinion of the Court in which Keller, PJ.,
Meyers, Price, Womack, Keasler, Holcomb and Cochran, JJ., joined.  Johnson, J.,
filed a dissenting opinion.
 

O P I N I O N


	Appellant was charged with capital murder but convicted by a jury of the lesser charge of criminally
negligent homicide.  The Court of Appeals affirmed.  Bustillos v. State, No. 08-01-00467-Cr
(Tex.App.-El Paso, delivered March 20, 2003) (unpublished).  We granted appellant's petition for
discretionary review to address whether the Court of Appeals erred in deciding that appellant waived her
claims that the evidence was legally and factually insufficient to support her conviction for this lesser charge
because she did not object to is submission in the jury charge.  After reviewing the parties' briefs and the
relevant portions of the record, we conclude that our decision to grant the petition was improvident. 
Accordingly, we dismiss appellant's petition for discretionary review.  See Tex.R.App. 69.3.

								Hervey, J.

Delivered:	September 29, 2004
Do Not Publish